Citation Nr: 0002704	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-27 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C due to blood transfusions received at a 
Department of Veterans Affairs Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to November 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating action of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA)-which denied compensation under 
38 U.S.C.A. § 1151 for hepatitis C.  

The Board notes that, in his January 1997 claim, the veteran 
asked that his claim be considered both under the provisions 
of 38 U.S.C.A. § 1151 and as "an adjunct condition" to his 
service-connected disability.  To date, the RO 
has not considered his claim on the basis of "secondary" 
service connection.  See 38 C.F.R. § 3.310 (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Consequently, this matter is 
referred to the RO for appropriate action.  


FINDING OF FACT

There is no competent medical evidence suggesting the veteran 
developed hepatitis C due to blood transfusions received at a 
VAMC.


CONCLUSION OF LAW

The claim for benefits under 38 U.S.C.A. § 1151 for hepatitis 
C due to blood transfusions received at a VAMC is not well-
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In a June 1958 decision, the Board granted service connection 
for a duodenal ulcer.  The claims folder includes medical 
records pertaining to treatment for that condition and 
documents numerous blood transfusions.

In a November 1974 letter, the veteran's treating physician 
detailed a history of hospitalizations for treatment of the 
ulcer, noting 10 different hospitalizations from November 
1956 to April 1973, during which the veteran received 29 
pints of blood.  Two of those hospitalizations, during which 
the veteran was noted to have received a total of 11 pints of 
blood, were at non-VA facilities.  The remaining 
hospitalizations noted in that letter were at a VAMC.  

VA treatment records from 1956 to 1979 include records 
referable to treatment for the service-connected duodenal 
ulcer, including prior treatment at a non-VA facility during 
which the veteran received multiple blood transfusions.  

More recent medical evidence includes correspondence and 
reports from the University of Virginia Health Sciences 
Center, dating from 1994 through 1996.  In a June 1994 
letter, it was noted that, in January 1994, a routine 
physical examination had revealed elevated enzyme tests.  
Tests conducted in May 1994 also yielded elevated findings.  
Following additional testing, the impression was that the 
veteran probably had chronic hepatitis C.  His history was 
noted to be significant for a long history of bleeding ulcers 
which required multiple blood transfusions, a tattoo in 1955 
and no history of IV drug abuse.  A September 1995 chart 
extract noted a diagnosis of hepatitis C, probably secondary 
to blood transfusions for bleeding duodenal ulcers versus 
tattoos.  A September 1996 letter detailed protocols for 
therapy undertaken to treat the veteran's hepatitis C.  

In support of his claim, the veteran submitted a newspaper 
article which noted that people who received blood 
transfusions before 1990 were at risk for developing 
hepatitis C.  

II.  Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization, medical or surgical treatment, 
not the result of the veteran's own willful misconduct, and 
the injury or aggravation results in additional disability or 
death of the veteran, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 C.F.R. § 
3.358(a), 38 C.F.R. § 3.800(a) (1999).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
veteran was hospitalized and/or treated.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except to the extent 
regulations required evidence of negligence or other fault on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  That interpretation of the statute and 
regulations was invalidated by the United States Court of 
Appeals for Veterans Claims (Court)-formerly, the United 
States Court of Veterans Appeals-in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event. Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the veteran's claim was filed before October 1997, it 
must be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Therefore, neither evidence of an unforeseen event nor 
evidence of VA negligence is required for this claim to be 
granted.

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim.  If not, the 
claim must fail, and there is no further duty to assist him 
in the development of his claim.  38 U.S.C.A. § 5107 (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In fact, 
in a recent decision, the Court held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  A well grounded claim 
requires more than an allegation, the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Thus, the essential elements needed to make a claim under 
Section 1151 plausible are competent (medical) evidence of 
additional disability or death of the veteran; medical 
evidence or, in certain circumstances, lay evidence of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the claimant.  King v. Brown, 5 Vet. App. 19, 
21 (1993). 

The veteran alleges that he contracted hepatitis C as a 
result of blood transfusions administered at VA hospitals for 
treatment of his bleeding duodenal ulcer.  The evidence of 
record includes a diagnosis of hepatitis C and reports 
detailing a history of blood transfusions-but, at both VA 
and non-VA facilities.  The record also includes comments 
that, in determining the likely risk factors for hepatitis C, 
his history was significant for the multiple blood 
transfusions, as well as having a tattoo.  However, that 
notwithstanding, there still is no competent medical evidence 
suggesting he contracted the hepatitis C as a result of the 
blood transfusions administered at the VAMC-as opposed to 
the multiple transfusions he also received at the non-VA 
facilities.

Regarding the newspaper article submitted by the veteran, the 
Board notes that the only evidence pertinent to his own case 
is that relevant to a determination of whether he is entitled 
to benefits under 38 U.S.C.A. § 1151.  An article noting 
"a risk" of contracting hepatitis C from blood transfusions 
performed prior to 1990 is not, in turn, tantamount to 
evidence of a medical nexus between the blood transfusions he 
received from VA-in this particular instance-and the 
eventual development of hepatitis C, especially since the 
VAMC was not the only source of his transfusions.

The only nexus evidence in this case is in the veteran's own 
assertions.  He has not presented any competent (medical) 
evidence in support of his claim.  As a layperson, he is not 
competent to provide such evidence through his own opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Without competent evidence of a medical nexus between his 
currently demonstrated hepatitis C and VA treatment, his 
claim is not well grounded and must be denied.


ORDER

As evidence of a well-grounded claim has not been submitted, 
compensation under 38 U.S.C.A. § 1151-for hepatitis C due to 
blood transfusions received at a VAMC-is denied.




		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

